Citation Nr: 1015586	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected left ankle degenerative joint disease 
(DJD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from August 1978 to 
April 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May and November 2004 rating decisions of the RO.  

In May 2004, the RO denied service connection for tarsal 
tunnel syndrome, a temporary total disability rating pursuant 
to 38 C.F.R. § 4.30 for August 2003 treatment of tarsal 
tunnel syndrome, and a rating in excess of 20 percent for DJD 
of the left ankle.  The Veteran filed a notice of 
disagreement (NOD) in June 2004, and the RO issued a 
statement of the case (SOC) in December 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2005.

In November 2004, the RO, inter alia, denied a temporary 
total disability rating pursuant to 38 C.F.R. § 4.30 for 
December 2003 treatment of an osteochondral fracture of the 
left talar dome.  The Veteran filed an NOD in March 2005.

In October 2005, the Veteran testified during a Board hearing 
before the undersigned the Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In April 2007, the Board remanded the claim for a temporary 
total disability rating for a period of convalescence 
following the December 2003 surgery to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
issuance of an SOC.  The RO issued the SOC in June 2007, but 
the Veteran did not file a timely substantive appeal.  
Therefore, that claim is no longer before the Board.  See 38 
C.F.R. § 20.200 (2009) (An appeal consists of a timely filed 
NOD in writing and, after an SOC has been furnished, a timely 
filed substantive appeal (VA Form 9 or equivalent 
statement)).  To avoid piecemeal adjudication, the Board also 
remanded the claim for a rating in excess of 20 percent for 
DJD of the left ankle because it was inextricably 
intertwined.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

In April 2007, the Board also denied the Veteran's claims for 
service connection for tarsal tunnel syndrome of the left 
ankle and a temporary total disability rating for a period of 
convalescence following the August 2003 surgery, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In September 2008, counsel for VA's 
Secretary and the Veteran's attorney (the parties) filed a 
Joint Motion for Remand with the Court.  By Order dated later 
in September 2008, the Court granted the motion, vacating the 
Board's decision in part, and remanding these matters to the 
Board for further proceedings consistent with the Joint 
Motion.

In May 2009, the Board remanded the claims to the RO, via the 
AMC, for additional development.  After accomplishing the 
requested action, in a February 2010 rating decision, the 
Remand & Rating Development Team granted the Veteran's claims 
for service connection for tarsal tunnel syndrome of the left 
ankle and for a temporary total disability rating for a 
period of convalescence following the August 2003 surgery.  
Because the February 2010 decision represents a full grant of 
the benefits sought with respect to these issues, these 
matters are no longer before the Board for consideration.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Also in February 2010, the Remand & Rating Development Team 
continued the denial of a rating in excess of 20 percent for 
left ankle DJD (as reflected in a February 2010 SSOC), and 
returned the matter to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board notes that the 
appellant has been represented by the Virginia Department of 
Veterans Services, as reflected in a May 1994 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  In October 2007, VA's Office of General 
Counsel received a fee agreement and power of attorney 
appointing Glenn Bergmann as the appellant's attorney before 
the Court.  That power of attorney, however, does not include 
representation of the appellant before the Board.  Therefore, 
the Virginia Department of Veterans Services remains the 
appellant's representative before the Board.  See 38 C.F.R. § 
14.631(f)(2) (2009).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been 
accomplished.

2.  Pertinent to the August 11, 2003 claim for increase, the 
Veteran's service-connected left ankle DJD has been 
manifested by marked limitation of motion without ankylosis; 
however, effective August 11, 2003, the RO assigned a 
separate 20 percent rating for tarsal tunnel syndrome, for a 
combined rating of 40 percent.  

3.  During the one-year period prior to August 11, 2003, 
there is no evidence from which it is factually ascertainable 
that the service-connected left ankle DJD resulted in 
ankylosis or severe foot disability.  

4.  At no point pertinent to the current claim for increase 
has the Veteran's service-connected left ankle DJD been shown 
to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
ankle DJD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.25, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5003, 5271 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2003 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for a higher 
rating.  The May 2004 RO rating decision reflects the RO's 
initial adjudication of the claim after issuance of the 
October 2003 letter.  

Post-rating, the December 2004 SOC, along with a May 2008 
letter, set forth the criteria for higher ratings for left 
ankle DJD.  A June 2007 post-rating letter provided the 
appellant with information pertaining to what information and 
evidence was needed to substantiate a claim for a higher 
rating, and specifically informed him to submit any evidence 
in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The June 2007 letter also provided 
general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the June 2007 and 
May 2008 letters, the February 2010 SSOC reflects 
readjudication of the claim for a higher rating.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's VA outpatient treatment records, and the 
reports of October 2003, September 2004, and August 2009 VA 
examinations.  Also of record and considered in connection 
with the appeal are the transcript of the October 2005 Board 
hearing, and various written statements provided by the 
Veteran and by his wife, former attorney, and representative, 
on his behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 
20 Vet. App. at 543 (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods pertinent to the August 11, 2003 
date of the claim for increase.

Degenerative joint disease is generally evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  The 
diagnostic codes pertaining to ankylosis or limitation of 
motion of the ankle are found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 to 5272.  

The Veteran's left ankle DJD is currently evaluated as 20 
percent disabling under DC 5271, for marked limitation of 
motion.  A rating in excess of 20 percent is not available 
under DC 5271 or DC 5272 (for ankylosis of the subastragalar 
or tarsal joint); however, higher ratings are available for 
ankylosis of the left ankle under DC 5270.  Under DC 5270, a 
30 percent rating is warranted for ankylosis in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
for ankylosis in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a.

Standard range of motion of the ankle is from 20 degrees on 
dorsiflexion to 45 degrees on plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The Board also notes that a higher, 30 percent rating is 
available for "severe" foot injuries under DC 5284.  38 
C.F.R. § 4.71a, DC 5284.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 20 percent for left 
ankle DJD is not warranted at any time pertinent to the 
August 2003 claim for increase.

The report of the October 2003 VA examination reflects the 
Veteran's complaints of left ankle pain, numbness, and 
tingling.  It was noted he underwent sural decompression 
surgery in August 2003 and had tenderness over palpation of 
the surgical scar.  He also had positive Tinel's over the 
length of his surgical incision.  Dorsiflexion was to 10 
degrees and plantar flexion was to 30 degrees.  He had 15 
degrees on inversion and on eversion without pain.  He had 
5/5 strength in dorsiflexion, plantar flexion, and eversion 
of the foot, but with isolation of the posterior tibialis 
tendon, he had only 4/5 strength.  Magnetic resonance imaging 
revealed grade I osteochondrosis of the anteromedial portion 
of the talar dome. 

The report of an April 2004 VA examination reflects the 
Veteran's complaints of pain, swelling, and burning sensation 
of the left ankle and foot.  He reported improvement of the 
numbness and tingling sensation after the August 2003 
surgery, but still continued to have pain and swelling.  On 
physical examination, the Veteran walked with an antalgic 
gait using a cane.  Range of motion of the left ankle was 
from 20 degrees on dorsiflexion to 30 degrees on plantar 
flexion.  There was very minimal effusion and pain on heel-
toe walking.  There was tenderness to palpation of the left 
ankle.  

A September 2004 letter from Dr. Johnson, a VA physician, 
indicates that the Veteran was seen in the podiatry clinic in 
December 2004 [sic] and that his range of motion of the left 
ankle was from 6 degrees on dorsiflexion to 6 degrees of 
plantar flexion.  Dr. Johnson opined that the Veteran's range 
of motion would decrease with time.

The report of the September 2004 VA examination reflects the 
Veteran's complaints of persistent left ankle pain.  He also 
complained of numbness and tingling, weakness, and cramping.  
It was noted that he could not dorsiflex his left ankle and 
that, measured from 90 degrees, he reached only to 85 
degrees, which the examiner stated was -25 percent range of 
motion.  Plantar flexion was to 35 degrees.  Inversion was to 
10 degrees (out of 30 degrees) and eversion was to 30 degrees 
(beyond a normal 20 degrees).  There was minimal tenderness 
over the medial aspect of the ankle joints.  Moderate 
osteoarthritis of the ankle was noted.  The VA examiner 
opined that with repetitive motion, range of motion would be 
further limited by 10 percent.

A June 2007 VA outpatient treatment record reflects that 
dorsiflexion of the Veteran's left ankle was limited to 8 
degrees.  

A May 2008 letter from a VA nurse practitioner reflects that 
range of motion of the Veteran's left ankle was limited to 0 
degrees on active and passive dorsiflexion, 20 degrees on 
active and passive plantar flexion, 0 degrees on active and 
passive eversion, 0 degrees on active inversion, and 5 
degrees on passive inversion.

The report of the August 2009 VA examination reflects the 
Veteran's complaints of left ankle pain, stiffness, and 
weakness without deformity, giving way, instability, or 
incoordination.  The Veteran also complained of swelling, 
tenderness, tingling and burning, and decreased range of 
motion.  On physical examination, the Veteran's gait was 
antalgic and there was evidence of abnormal weight bearing.  
Range of motion was from 6 degrees on dorsiflexion to 6 
degrees on plantar flexion.  There was no evidence of 
ankylosis and no objective evidence of pain or additional 
limitation after repetitive range of motion testing.  The 
diagnoses were left ankle DJD and tarsal tunnel syndrome.  

At the outset, the Board notes that, in addition to the 20 
percent rating for left ankle DJD, the Veteran has also been 
assigned a separate 20 percent rating for tarsal tunnel 
syndrome of the left ankle, effective August 11, 2003 (the 
date he filed claims for service connection for tarsal tunnel 
syndrome and for a higher rating for left ankle DJD).  The 
"amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68.  Amputation of a lower 
extremity at the lower level, permitting prosthesis, warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, DC 5165.  Loss of 
use of the foot also warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5167.

In this case, each of the Veteran's service-connected left 
ankle disabilities (DJD and tarsal tunnel syndrome) has been 
rated as 20 percent disabling since August 11, 2003.  When 
these ratings are applied to the Combined Ratings Table found 
at 38 C.F.R. § 4.25, a combined rating of 40 percent is 
obtained.  As such, a schedular rating in excess of 20 
percent for left ankle DJD from August 11, 2003, is precluded 
by the amputation rule-regardless of any findings showing 
ankylosis or "severe" foot disability.

Notwithstanding the above, however, the Board has also 
considered whether the evidence reflects that the left ankle 
DJD increased in severity during the one-year period prior to 
August 11, 2003 to an extent to warrant a higher schedular 
rating.  .  See 38 U.S.C.A. § 5110(b) and 38 C.F.R. § 
3.400(o)(2) (providing that, pertinent to increased rating 
claims, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if a claim is received by VA within 
one year after that date).  The Board points out that, as the 
Veteran was awarded service connection, and a separate 20 
percent rating, for tarsal tunnel syndrome effective August 
11, 2003, a higher rating for left ankle DJD is not  
precluded by the amputation rule during  the one-year period 
prior to this date.  

Pertinent VA outpatient treatment records reflect that 
Veteran was diagnosed with tarsal tunnel syndrome of the left 
foot in December 2002.  On physical examination of the left 
foot, there was no edema or erythema and vibratory sensation 
was intact.  He had positive Tinel's sign, but there were no 
structural deformities.  He had pain on palpation of the 
medial aspect of the left foot, but muscle strength was 5/5 
and he had full range of motion with no pain or creptitus.   
There were similar findings during podiatry consultations in 
March, April, May, and June 2003, noting some pain on 
inversion and enversion, but none of the evidence suggests 
any ankylosis of the left ankle during this time period.  
Rather, this evidence suggests that while there was pain on 
palpation, he had full muscle strength and no restrictions on 
range of motion.  Hence, there is no evidence suggesting that 
the service-connected left ankle DJD resulted in severe foot 
disability during this time period.  As such, there is no 
evidence from which it is factually ascertainable that an 
increase in the Veteran's left ankle DJD occurred one year 
prior to August 11, 2003.  

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point pertinent to the current 
claim for increase has the Veteran's left ankle DJD been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321 (cited to in the December 2004 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability  under 
consideration, pursuant to Hart (cited above); and that a 
rating in excess of 20 percent for left ankle DJD must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).
 

ORDER

A rating in excess of 20 percent for left ankle DJD is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


